Citation Nr: 0333956	
Decision Date: 12/05/03    Archive Date: 12/15/03	

DOCKET NO.  02-01 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include bronchitis and/or upper 
respiratory infections.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include a "bleeding ulcer," 
gastritis, and abdominal pain.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for liver disease, claimed 
as the residual of an injection with nuclear medicine by 
Department of Veterans Affairs (VA) medical personnel in 
1968.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to 
March 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that, at the time of the issuance of the 
Statement of the Case in January 2002, the RO took for 
consideration the issues of service connection for, among 
other things, eczema, and impetigo.  However, a review of the 
record discloses that service connection is currently in 
effect for anxiety neurosis, with atopic dermatitis, 
impetigo, folliculitis, and neurodermatitis.  Moreover, the 
veteran's eczema has in the past been described as a form of 
neurodermatitis.  Accordingly, the Board will confine its 
review solely to those issues listed on the title page of 
this decision. 

Finally, in a rating decision of February 2003, the RO 
granted service connection for bilateral hearing loss and 
migraine headaches.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.  


FINDINGS OF FACT

1.  A chronic respiratory disorder, to include bronchitis 
and/or upper respiratory infections, is not shown to have 
been present in service, or, to the extent such a disorder 
currently exists, for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

2.  A chronic gastrointestinal disorder, to include "bleeding 
ulcers," gastritis, and abdominal pain, is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  

3.  Arthritis is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  

4.  A chronic heart disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

5.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

6.  The veteran did not suffer liver disease as the result of 
carelessness, negligence, lack of proper skill, an error in 
judgment, or similar instance of fault (including an 
"injection with nuclear medicine") on the part of VA medical 
personnel in 1968.  



CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include bronchitis 
and/or upper respiratory infections, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  

2.  A chronic gastrointestinal disorder, to include "bleeding 
ulcers," gastritis, and abdominal pain, was not incurred in 
or aggravated by active military service, nor may ulcer 
disease be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003). 

3.  Arthritis was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

4.  A heart disorder was not incurred in or aggravated by 
active military service, nor may cardiovascular disease, 
including heart disease, be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 113, 1131, 1137 (West 
2002); 8 C.F.R. §§ 3.307, 3.309 (2003).  

5.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 2002); 8 C.F.R. §§ 3.307, 3.309 
(2003).

6.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for liver disease, claimed as the residual 
of an "injection with nuclear medicine" in 1968, are not 
warranted.  38 U.S.C.A. § 1151 (West 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of March 2001, and in a Supplemental Statement 
of the Case in February 2003, the veteran was informed of the 
VA's obligations under the new Act, and given the opportunity 
to provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

Service clinical records show treatment for various 
gastrointestinal (GI) complaints.  In early November 1957, 
the veteran was seen for complaints of stomach pain and 
vomiting.  On physical examination, it was remarked that 
there were many functional components.  The GI complaints 
continued for several days.  Noted at the time was that the 
functional component associated with the veteran's complaints 
appeared to be great.  An inservice GI series conducted in 
mid-November 1957 showed the esophagus, stomach, and duodenal 
bulb to be normal.  At the end of a 3-hour period, the 
stomach was completely empty, and the head of the barium meal 
was in the splenic flexure.  

During the course of outpatient treatment in late 
November 1957, it was noted that a previous upper GI series 
had been negative.  Though not all possible organic causes 
had been ruled out, the functional factors associated with 
the veteran's symptomatology were so prominent, and his 
history so suggestive, that further investigation did not 
seem warranted.  The clinical impression was functional 
epigastric pain.

In late December 1957, the veteran was seen for, among other 
things, coughing, accompanied by chest pain, and an injected 
throat.  The following day, he exhibited the same multiple 
vague complaints.  Noted at the time was that the veteran was 
suffering from tracheobronchitis.  

Service medical records continue to reflect complaints of 
abdominal pain without significant findings.  A service 
separation examination conducted in January 1959 was negative 
for history, complaints, or abnormal findings indicative of 
the presence of any of the disabilities at issue.  No 
pertinent diagnoses were noted.  

A VA general medical examination in April 1959, as well as 
private and VA medical examinations conducted in July 1964 
and April 1965, respectively, were entirely negative for 
evidence of any of the disabilities currently on appeal.  

VA clinical records dated in March 1968 show treatment during 
that time for dermatitis, hearing loss, and "anxiety."  

A VA general medical examination in February 1969, as well as 
a private medical examination in July 1970, was negative for 
evidence of any of the disabilities currently at issue.  

During a VA hospitalization from late May to early June 1972, 
the veteran was seen for complaints associated with a 
swollen, painful right knee of 3 weeks' duration.  Two or 
three days prior to onset, the veteran had been down on his 
knees laying carpet.  Physical examination of all systems was 
essentially unremarkable with the exception of the right 
knee, which was somewhat tender and swollen.  The pertinent 
diagnosis was swollen right knee-traumatic arthritis.  

At the time of a period of VA hospitalization during the 
months from August  to October 1972, it was noted that the 
veteran had exhibited a blood glucose of 93, followed by a 
recheck of 70, ruling out diabetes mellitus.  

In late August 1974, the veteran was admitted to a private 
medical facility following the sudden onset of chest pain in 
the center of his chest.  At the time of admission, it was 
noted that the veteran had a long history of multiple 
emotional and nervous complaints associated with 
anxiety/functional symptoms.  Additionally noted was that the 
veteran's symptoms were not likely the result of ischemic 
heart disease.  No pertinent diagnosis was noted.

VA radiographic studies of the lumbosacral spine conducted in 
April 1977 showed evidence of minimal osteophyte formation 
involving the articular margin of the second lumbar vertebra. 

In June 1977, the veteran was admitted to a VA medical 
facility for complaints of low back pain, which reportedly 
had been a recurrent problem since 1968.  On physical 
examination, his chest was clear, and his heart and abdomen 
were normal.  All of his movements were slow and deliberate 
due to low back pain.  Radiographic studies of the chest were 
within normal limits, with the exception of a small area of 
linea atelectasis on the left.  The lumbosacral spine and 
pelvis were within normal limits, as was an 
electrocardiogram.  The pertinent diagnosis was lumbar 
backache of undetermined etiology, recurrent since 1968. 

VA radiographic studies of the veteran's chest conducted in 
June 1978 showed no evidence of active pulmonary or cardiac 
pathology. 

At the time of a period of VA hospitalization from September 
to October 1981, the veteran gave a history of diabetes 
mellitus, as well as a lumbar backache.  Also noted was a 
recent complaint of diarrhea.  On physical examination, the 
veteran's chest was clear, and his heart was negative.  A GI 
workup with a proctoscopic examination and barium enema was 
reported as normal.  Laboratory studies were within normal 
limits, as was a chest X-ray and electrocardiogram.  The 
pertinent diagnosis was gastrointestinal cycle biological 
reaction, with negative radiographic studies. 

VA radiographic studies of the lumbosacral spine conducted in 
January 1982 were consistent with minimal degenerative 
changes involving the 2nd, 4th, and 5th lumbar vertebrae.

At the time of a period of VA hospitalization in August 1982, 
the veteran gave a history of low back pain since 1973.  The 
veteran additionally complained of nausea since 
September 1981, and felt that his diabetes was not well 
controlled with medication.  The veteran reportedly was 
taking medication for a "heart attack" given to him by 
physicians outside the VA system.  On physical examination, 
his chest, cardiovascular system, and abdomen were within 
normal limits.  Laboratory evaluation showed a fasting blood 
sugar which was within the normal range.  An upper GI series 
was normal, as was electrocardiographic examination.  During 
the hospitalization, his Diabinese was discontinued.  The 
pertinent diagnosis was chronic low back pain of undetermined 
etiology.  

In December 1983, the veteran was admitted to a VA medical 
facility.  He reported having been placed on Inderal and 
various anti-anginal agents by outside physicians. Since the 
time of a prior "heart attack," he had continued to 
experience chest pain and shortness of breath.  Because of 
the veteran's concern with heart disease, he was placed on a 
treadmill, and walked 6 minutes.  No arrhythmias were noted, 
and he showed a normal blood pressure response, with no ST-T 
segment changes.  Pulmonary function testing was conducted; 
however, at no time did the examining physician detect any 
evidence of wheezing.  Ventilatory function test, both before 
and after bronchodilators was normal.  The veteran was 
advised to discontinue his medication, and told that his 
chest pain was perhaps due to "some arthritis or muscle 
strain."  The pertinent diagnosis was chronic chest pain of 
undetermined etiology.  

VA radiographic studies of the veteran's lumbosacral spine 
conducted in May 1987 showed no evidence of degenerative 
joint or disc disease.  The clinical impression was normal 
lumbar spine.  

In correspondence of March 1989, one of the veteran's private 
physician indicated that the veteran suffered from allergic 
bronchitis, as well as arteriosclerotic vascular disease with 
angina pectoris.  

At the time of a period of private hospitalization in 
April 1989, the veteran received a diagnosis of asthmatic 
bronchitis.  

In March 1990, the veteran received treatment at a private 
medical facility for bronchitis and arthritis. 

During private hospitalization from late July to early 
August 1990, the veteran was seen for complaints of weakness, 
sluggishness, decreased appetite, and urinary frequency.  The 
veteran was a known diabetic.  Also noted was a past history 
of angina with mild hypertension, as well as degenerative 
joint disease.  The veteran was additionally known to suffer 
from a hiatal hernia.  The pertinent diagnoses were diabetes 
mellitus; angina pectoris, and degenerative arthritis.

In correspondence of February 1991, the veteran's private 
physician indicated that he had seen the veteran for 
intermittent chest tightness and rhinitis.  According to the 
veteran, he began to experience problems with chest 
congestion and possible wheezing in his early twenties, while 
stationed in Germany with an artillery division.  On physical 
examination, the veteran's chest was entirely clear, with 
excellent air exchange showing no evidence of wheezing, 
rales, or rhonchi.  Examination of the veteran's heart, 
abdomen, and extremities was benign.  In the opinion of the 
examiner, the veteran suffered from a perennial rhinitis with 
intermittent chest tightness accompanied by a mild underlying 
atopic predisposition.  

During the course of VA outpatient treatment in August 1999, 
the veteran gave a history of diabetes mellitus, heart 
disease, and gastroesophageal reflux disease.  Reportedly, 
the veteran currently exhibited symptoms of uncontrolled 
gastroesophageal reflux disease, for which he was being 
treated with medication.  

A VA record of hospitalization dated in June 2000 was 
significant for diagnoses of rheumatoid arthritis; status 
post GI bleed, and diabetes.  

During a RO hearing in February 2002, the veteran offered 
testimony regarding the nature and etiology of his various 
disabilities.  When questioned by the Hearing Officer 
regarding his claim for 1151 benefits, the veteran stated 
that, in his opinion, he had suffered a "liver condition" as 
the result of "some sort of injection" during a VA 
hospitalization in March 1968.  See Transcript, p. 12.  

On VA pulmonary examination in August 2002, the veteran gave 
a history of chronic bronchitis, as well as frequent upper 
respiratory infections, during his period of active military 
service.  Following examination, the pertinent diagnoses were 
sleep apnea, and history of mild chronic bronchitis.  The 
examiner opined that the sleep apnea syndrome was unrelated 
to the veteran's bronchitis in the service.

On VA orthopedic examination in August 2002, it was noted 
that the veteran's medical records were available, and had 
been reviewed.  The veteran gave a history of extensive joint 
pain over the years, consisting of "aching joints" from the 
shoulders towards the elbows, the wrists, the hands, and the 
knees.  Noted at the time of examination was that the veteran 
had undergone extensive treatment, including Methotrexate and 
cortisone injections, for his rheumatoid arthritis.  The 
pertinent diagnosis was rheumatoid arthritis.  In the opinion 
of the examiner, the veteran's arthritis was unrelated to his 
skin disease.  

On VA GI examination in late August 2002, the veteran gave a 
history of a "bleeding ulcer" in service.  Currently, his 
digestion was generally good.  The veteran denied any 
problems with bleeding, though he noted a certain amount of 
gas and indigestion, as well as constipation.  Noted was that 
the veteran had claimed a liver condition due to a radiopaque 
injection utilized in radiographic studies at a VA medical 
facility in 1968.  However, he currently exhibited no 
clinical signs, nor was there any adverse feeling secondary 
to liver disease.  He was not wasting, but rather tended to 
gain weight.  There was no evidence of any undue fatigue or 
discoloration, and the veteran's sclerae and palms were 
clear.  The pertinent diagnoses were no abnormality of the 
liver on clinical examination, or by liver function tests; 
and mild gastroesophageal reflux symptoms.

In a November 2002 addendum to the aforementioned August 2002 
VA GI examination, it was noted that the veteran did not 
presently suffer from active bronchitis.  Rather, the 
previous diagnosis was of a "history" of bronchitis.  Whether 
or not the veteran did, in fact, suffer from bronchitis in 
service, he had no extensive bronchitis at the present time.  
Rather, he suffered from a shortness of breath and sleep 
apnea which was unrelated to "whatever he may have had in 
service."  Regarding the current gastroesophageal reflux 
symptoms, the examiner was of the opinion that these symptoms 
were not etiologically related to the veteran's symptoms on 
active duty.  Reportedly, the examiner had assumed from what 
the veteran stated that, while in service, he had bled from a 
duodenal ulcer.  On further review of the file, however, it 
was noted that the veteran did not have any evidence of an 
ulcer in service.  In fact, whether or not the veteran had 
suffered from an ulcer in service, his current symptoms were 
not those of ulcer disease.  Rather, he suffered from a mild 
degree of heartburn, or reflux, which "would not stem from or 
be caused by the problems he had some 40 or 50 years ago in 
military service."  

Analysis

The veteran in this case seeks service connection for chronic 
respiratory and GI disorders, as well as for arthritis, a 
heart condition, and diabetes mellitus.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and ulcer disease, 
arthritis, heart disease, or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In the present case, while during the veteran's period of 
active military service, he received treatment for various GI 
and respiratory complaints, these episodes were acute and 
transitory in nature, and resolved without residual 
disability.  Moreover, on more than one occasion in service, 
the veteran's GI complaints were described as having a rather 
large functional component.  As of the time of his service 
separation in January 1959, there was no evidence of any of 
the disabilities currently at issue.  Nor were any pertinent 
diagnoses noted.  In point of fact, the earliest clinical 
indication of the presence of any of the disabilities 
currently on appeal is revealed by a VA record of 
hospitalization dated in 1972, approximately 13 years 
following the veteran's discharge from service, at which time 
he received treatment for arthritis of the right knee.  
Significantly, the arthritis in question was "traumatic" in 
nature, apparently the result of carpet laying a few days 
earlier.  Not until a number of years later did the veteran 
show evidence of degenerative arthritis, specifically, of the 
lumbosacral spine.  Diabetes mellitus, or its potential 
existence, was demonstrated no earlier than 1981, more then 
20 years following the veteran's separation from service.  
Bronchitis and heart disease were first persuasively 
demonstrated in 1989, 30 years following the veteran's 
service discharge.  The Board notes that, based on the recent 
opinion of a VA physician, the veteran does not currently 
suffer from a chronic form of bronchitis.  Moreover, 
gastroesophageal reflux disease, first documented in 1999, 
has been described as unrelated to the veteran's period of 
active service.  In point of fact, the overwhelming weight of 
the evidence is to the effect that the veteran does not 
currently suffer from chronic respiratory, GI, or 
cardiovascular disorders, or, for that matter, arthritis or 
diabetes mellitus, which are in any way the result of any 
incident or incidents of his period of active military 
service.  Under such circumstances, the veteran's claims for 
service connection must be denied.

Turning to the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that, for 
claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are payable for additional disability not 
the result of the veteran's own willful misconduct, where 
such disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee, or in a Department facility, where the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In the case at hand, a review of the record would appear to 
indicate that, in 1968, the veteran underwent certain 
treatment at the hands of VA medical personnel.  However, 
there is no indication that, as part of that treatment, the 
veteran received any "injection with nuclear medicine."  Nor 
is there any evidence that, as the result of treatment 
received by the veteran in 1968, he suffered any damage to 
the liver.  In point of fact, as of the time of a recent VA 
GI examination in August 2002, there was no evidence of any 
abnormality of the veteran's liver, including on liver 
function tests.  In any case, based on the entire evidence of 
record, there is no indication that the veteran has suffered 
any additional disability as the result of carelessness, 
negligence, lack of proper skill, an error in judgment, or 
similar instance of fault on the part of VA treating 
personnel.  Under such circumstances, the veteran's claim 
must be denied.  


ORDER

Service connection for a chronic respiratory disorder, to 
include bronchitis and/or upper respiratory infections, is 
denied.  

Service connection for a chronic gastrointestinal disorder, 
to include a "bleeding ulcer," gastritis, and abdominal pain, 
is denied.

Service connection for arthritis is denied.

Service connection for a heart disorder is denied.

Service connection for diabetes mellitus is denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for liver disease, claimed as the residual 
of an "injection with nuclear medicine" by VA medical 
personnel in 1968, are denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

